                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

CRISTY WAUGH,                                   )
                                                )
          Plaintiff,                            )
                                                )      No.: ____________
          v.                                    )
                                                )
ABF FREIGHT SYSTEM, INC. and                    )
CHRISTOPHER TAYLOR,                             )
                                                )
          Defendants.                           )

                   DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

          Come now Defendants, by counsel, Robert D. Hawk, Jr. and Kopka Pinkus Dolin PC, and

for their Answer to Plaintiff’s Complaint state as follows:

          1.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations contained in paragraph I of Plaintiff’s Complaint and the same are therefore

denied.

          2.      Defendants admit that Defendant, Chris Taylor, was traveling within the State of

Indiana on September 20, 2019. The Defendants deny any remaining allegations contained in

paragraph 2 of Plaintiff’s Complaint.

          3.      The Defendants admit that on September 20, 2019, Defendant, Chris Taylor, was

traveling within the State of Indiana, operating a semi-tractor-trailer unit owned by Defendant,

ABF Freight System, Inc. The Defendants deny any remaining allegations contained in paragraph

3 of Plaintiff’s Complaint.

          4.      The Defendants admit on September 20, 2019, Defendant, Chris Taylor, was

traveling within the State of Indiana, operating a semi-tractor-trailer unit owned by Defendant,
ABF Freight System, Inc. within the course and scope of his employment with Defendant, ABF

Freight System, Inc.

       The Defendants admit all duties imposed by Indiana law, but deny that Plaintiff has

properly plead the same. The Defendants deny any remaining allegations contained in paragraph

4 of Plaintiff’s Complaint.

       5.      The Defendants admit that the Plaintiff, Cristy Waugh, was operating her vehicle

eastbound on Interstate 469 in Allen County, Indiana. The Defendants deny any remaining

allegations contained in paragraph 5 of Plaintiff’s Complaint.

       6.      The Defendants admit that Defendant, Chris Taylor, was operating a semi-tractor-

trailer unit eastbound on Interstate 469 in Allen County, Indiana. The Defendants deny any

remaining allegations contained in paragraph 6 of Plaintiff’s Complaint.

       7.      The Defendants deny the allegations contained in paragraph 7 of Plaintiff’s

Complaint.

       8.      The Defendants admit all duties imposed by Indiana law, but deny that Plaintiff has

properly plead the same. The Defendants deny any remaining allegations contained in paragraph

8 of Plaintiff’s Complaint.

       9.      The Defendants admit that the semi-tractor-trailer unit, operated by Defendant,

Chris Taylor, was a commercial motor vehicle. The Defendants admit all duties imposed by

Indiana law, but deny that Plaintiff has properly plead the same. The Defendants deny any

remaining allegations contained in paragraph 9 of Plaintiff’s Complaint.

       10.     The Defendants admit all duties imposed by Indiana law, but deny that Plaintiff has

properly plead the same. The Defendants deny any remaining allegations contained in paragraph

10 of Plaintiff’s Complaint.
       11.     The Defendants admit all duties imposed by Indiana law, but deny that Plaintiff has

properly plead the same. The Defendants deny any remaining allegations contained in paragraph

11 of Plaintiff’s Complaint.

       12.     The Defendants deny the allegations contained in paragraph 12 of Plaintiff’s

Complaint.

       13.     The Defendants deny the allegations contained in paragraph 13 of Plaintiff’s

Complaint.

       14.     The Defendants deny the allegations contained in paragraph 14 of Plaintiff’s

Complaint.

                                  AFFIRMATIVE DEFENSES

       Come now Defendants, by counsel, Robert D. Hawk, Jr. and Kopka Pinkus Dolin PC, and

for their Affirmative Defenses state as follows:

       1.      That any allegation contained in Plaintiff’s Complaint not specifically admitted,

denied, or controverted, are now specifically denied.

       2.      The Defendants hereby reserve the right to add additional affirmative defenses as

they become known through the process of discovery or otherwise known.

       3.      The Plaintiff failed to mitigate her damages.

       4.      The fault of Plaintiff, as defined in the Indiana Comparative Fault Act, I.C. 34-6-2-

45 is greater than fifty percent (50%) of the total fault involved, and/or is greater than the fault of

all persons whose fault proximately contributed to her alleged damages, and therefore, Plaintiff’s

action is barred against the Defendants pursuant to I.C. 34-51-2-6, or in the alternative, the fault

of the Plaintiff, as defined pursuant to state law, will proportionately diminish any sums, if at all,

to be rendered to and in favor of the Plaintiff, as damages pursuant to the claim for relief asserted
in the Complaint.

         5.     Plaintiff’s claims should be reduced by her comparative fault.

         6.     Plaintiff’s claim is barred because her comparative fault may exceed fifty percent

(50%).

         7.     Defendants did not proximately cause Plaintiff’s alleged damages and injuries, if

any.

         8.     Defendant is entitled to a credit or setoff for any and all collateral source payments

made to or on behalf of the Plaintiff herein.

         9.     The Defendants are entitled to a credit or setoff of all sums paid to Plaintiff or on

her behalf, or by any third party to the Plaintiff.

         10.    Plaintiff failed to exercise due care for her own safety.

         11.    Plaintiff knowingly and voluntarily assumed and/or incurred the risk of injury.

         12.    That any and all injuries, sustained by Plaintiff, were the proximate result of a

sudden emergency, not of the Defendants’ making, for which the Defendants are not liable.

         13.    Defendant contests the nature, extent and severity of the Plaintiff’s claimed injuries.

         14.    The expenses, including but not limited to medical expenses, alleged and claimed

by the Plaintiff have been satisfied for an amount less than the amount billed; the Defendants

reserve the right to introduce evidence as to the amount paid to satisfy Plaintiff’s claimed expenses.

         15.    The Defendants herein are entitled to introduce evidence pursuant to Stanley v.

Walker, 906 N.E.2d 852 (Ind. 2009) and Patchett v. Lee, 60 N.E.3d 1025 (Ind. 2016).

         WHEREFORE, Defendants, ABF Freight System, Inc. and Christopher Taylor,

respectfully request that this Honorable Court enter judgment in their favor and against the

Plaintiff, and for all other relief that is just and proper in the premises.
                                               Respectfully submitted,

                                               KOPKA PINKUS DOLIN PC

                                       By:     /s/Robert D. Hawk
                                               Robert D. Hawk, Jr. (18690-45)

                                          JURY DEMAND

       Defendants, by counsel, Robert D. Hawk, Jr. and Kopka, Pinkus, Dolin, PC, demand trial

by jury as to all issues that may properly tried to a jury.

                                               Respectfully submitted,

                                               KOPKA PINKUS DOLIN PC

                                       By:     /s/Robert D. Hawk
                                               Robert D. Hawk, Jr. (18690-45)

KOPKA PINKUS DOLIN PC
9801 Connecticut Drive
Crown Point, IN 46307
(219) 794-1888
(219) 794-1892 (fax)
rdhawk@kopkalaw.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February, 2020, I electronically filed the foregoing
with the Clerk of the Court using CM/ECF system:

 Samantha C. Craig Stevens
 Whitney Coker
 Craig Kelley & Faultless LLC
 5845 Lawton Loop East Drive
 Indianapolis, IN 46216




                                              /s/Kathleen M. Momcilovic
